OFFICE   OF   THE   ATTORNEY     GENERAL     OF   TEXAS

                             AUSTIN




8onorablo C. Woodrow Laugblln
CoUty httol%iey
Ji@ ?;a118 County
Alfae, Texas




                                                 ve date OS Brtlcles
                                                 b, and 20020,   Ro-
                                                sfltutas? If 110,
                                             any dfIitin0tiOB be-
                                            osed and aurront 0atm87


                                                 1959, aoatafaa the
rollowlng reg                                   thie Xmpcdmeat :

                                        HJOEb and 200&o OS
                                       with regard to the
                                       I would llkw to bare
                                      owing puestloar:

                                                    ok say plead-
                                                    d prior to




          Article mOea, Eerimd     Civil Statutes, be-   Sea-
t1on r 0r ziourrsBill H.0. 105, Cdth Legllrlstw,  Aota lQS9,
prorldr8:
          *%ezswer aiy party files a pleading of any
     aharaoter, he shall ut the same tins &tit&r do-
     liver t3 tfla adverse party, or deSjoslt with the
Honorable c. ';ioodrowLau(jhlIn, Page 8



     Clerk   for tho adveree party, a copy 0r suoh plead-
     ing, which copy shall not be illed by the Clerk.
     Al.1 riled pleadings shall remain at all tImea in
     the Clark*e   oftioe or $5 th8 court or IA custody
     of the Clerk, except that the Court may by order
     entered on the Chutes    allow a filed pleadlag to
     be witSdrawn for a lImIted time whenever   neoe88aryJ,
     on leaving   a certified copy on tile. The party
     wlthdrewlng suoh pleading shall pay the oost8 of
     such order end oertlfled copy.*

          Sectiona 2 and 3, of the Aot,  incorporated     ln ver-
non*a nevlsea civil Statutes, as Articles 3@02b anb lKKS!a
pertaln odly to the number 0r ooples or pleadin        require&
to be filed aAd fur~1she.d to adveroe parties and further,
that any parties tailiag to'oo&ply with the Aot,      upon notloe
shall be subjeot to contscipt.

             The above iuentioned etatutes, being   prooedural fn
their nature, provide rules    and regulation in    the matter of
filing and withdrawing pleadIng In dIEtriOt and oounty courts.
Cn exanilning the captloh of the till, we tlad that rame reud8,
in part, EiS fOuOW8:

          "An Aot to preserve .pleadinge by making
     just-and FoAvenient regulation to suoh endg* * **

          The word          , pI’e8Upp8e8 CL COAditiOA eXht.-
lng in the past as                         undangerlag the
safe keeping and preeervatlon Or-8UOh reoords.

           *Irpeword 'preserve' Iceaaa to keep; to pro-
     CUrei to Uphold; aAq:when used IA a statute la-
     tended to prbsarie thi public peace, it mean8 to
     saoure that quiet  order and freedom   r~rom aglta-
     tion or dieturbanoe which is guaranteed    by the
     laws.   Neuendorff v. DUryea  (E.  Y.) 32, How. 3raO~.
     267, 69." - rords and Phrases. Vol. 6, F. 5533.

          ;‘:ebatsr*s New 1nterAat:oAal Unabridged Diotloaary,
FeOOAd Edition, defines the wordWpreserve,na8 "to keep In
eXhiteAOe or IAtaOt; aa, t0 preserve rQCOrds, old oU8tOmS
or oae’s good name."

         .‘Zt wIl1 be noted that the language In the latter
pOrtiOA of iirtfole 200?+, supra, with rererenoe to all plead-
1~66, is used ti&.thiiChd.:pastGteAse,
                                    providing "All filed
                                                                             464


    Honorable C. Woodrow La-In,          Page 3



    pleading8 shall remain at all tIme8 in the Clerk's offloe
    or in the Court or la the OustocIy of the Clerk, exoept
    that the Court may by order entered on the Elnutes hllow
    a riled pleading to be withdrawn for a linited time when-
    ever asces8ary, on leaving a certified copy on file.* It
    18 evident by the foregolug language that the Leglelature
    did not intend to draw any dlatlnotlon between Olo8ed and
    current oase8. Fro~l8Ion:~ls made for withdrawing such
    ploadlngs in either case.
              It is, therefore, t&a opfnlon of thle department
    that the olerk Of a di8triot  or OOUXbty 0OUrt 18 not  allOW-
    ed to oheok any pleading8 oiit of h18 offloe, regardlea of
    the data same were filed or whether oloaed or ourrent     aa8e8,
    exoept in compllaaoe with the prcvlelon8 of 2002a, 2002b
    and 2002o,, Vernon's Annotated Revised Civil Statutee,    19e8.

              Trustins   the   above   answore   JOW   request,   we   are




                                        ATTOREX GXFiiP?L      OF TXXA8




3           ATTORNEY GEN